UNITED STATES OF AMERICA
                        MERIT SYSTEMS PROTECTION BOARD


     JOSEPH P. CARSON,                               DOCKET NUMBERS
                   Appellant,                        AT-1221-15-0073-W-1
                                                     AT-1221-14-0890-W-1
                  v.

     DEPARTMENT OF ENERGY,
                 Agency.                             DATE: July 20, 2015



             THIS FINAL ORDER IS NONPRECEDENTIAL 1

           Joseph P. Carson, Knoxville, Tennessee, pro se.

           Ronald Freeman, Oak Ridge, Tennessee, for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                                 Mark A. Robbins, Member


                                       FINAL ORDER

¶1         The appellant has filed a petition for review of the initial decision, which
     dismissed his individual right of action (IRA) appeals for lack of jurisdiction.
     Generally, we grant petitions such as this one only when: the initial decision
     contains erroneous findings of material fact; the initial decision is based on an
     erroneous interpretation of statute or regulation or the erroneous application of

     1
        A nonprecedential order is one that the Board has determined does not add
     significantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                              2

     the law to the facts of the case; the judge’s rulings during either the course of the
     appeal or the initial decision were not consistent with required procedures or
     involved an abuse of discretion, and the resulting error affected the outcome of
     the case; or new and material evidence or legal argument is available that, despite
     the petitioner’s due diligence, was not available when the record closed.          See
     Title 5 of the Code of Federal Regulations, section 1201.115 (5 C.F.R.
     § 1201.115). After fully considering the filings in this appeal, and based on the
     following points and authorities, we conclude that the petitioner has not
     established any basis under section 1201.115 for granting the petition for review.
     Therefore, we DENY the petition for review. Except as expressly MODIFIED by
     this Final Order to change the basis for the finding that the Board lacks
     jurisdiction over these appeals, we AFFIRM the initial decision.

                        DISCUSSION OF ARGUMENTS ON REVIEW
¶2           The appellant, a Facility Representative with the agency, filed two IRA
     appeals alleging that his supervisor and the Secretary of Energy took personnel
     actions against him in reprisal for his alleged protected disclosures regarding
     violations of law by the Office of Special Counsel (OSC) and the Board. Carson
     v. Department of Energy, MSPB Docket No. AT-1221-14-0890-W-1, Initial
     Appeal File (IAF-I), 2 Tab 1 at 1, 4-5, 14-16; Carson v. Department of Energy,
     MSPB Docket No. AT-1221-15-0073-W-1, Initial Appeal File (IAF-II), 3 Tab 1
     at 4-5, 9-11, 20-21. The administrative judge joined the appeals for adjudication.
     IAF-I, Tab 15 at 1-2; IAF-II, Tab 3 at 1-2.
¶3           The administrative judge issued an order, which set forth the requirements
     for establishing jurisdiction over an IRA appeal, and ordered the appellant to
     nonfrivolously allege that he suffered a personnel action. IAF-I, Tab 15 at 2-3.
     After the appellant responded, the administrative judge dismissed the appeals for

     2
         “IAF-I” refers to the initial appeal file in MSPB Docket No. AT-1221-14-0890-W-1.
     3
         “IAF-II” refers to the initial appeal file in MSPB Docket No. AT-1221-15-0073-W-1.
                                                                                            3

     lack of jurisdiction without holding the hearing requested by the appellant.
     IAF-II, Tab 15, Initial Decision (ID); see IAF-I, Tab 16 at 5-6; IAF-II, Tab 11
     at 12-13; IAF-I, Tab 1 at 2; IAF-II, Tab 1 at 7. 4
¶4         The appellant has filed a timely petition for review. Petition for Review
     (PFR) File, Tab 1. The agency has filed a response to the petition for review, 5
     and the appellant has filed a reply. PFR File, Tabs 4-5. In addition, the appellant
     has filed two motions for leave to submit additional evidence on review. PFR
     File, Tabs 6, 8.
¶5         The Board’s jurisdiction is limited to those matters over which it has been
     given jurisdiction by law, rule, or regulation.           Maddox v. Merit Systems
     Protection Board, 759 F.2d 9, 10 (Fed. Cir. 1985). The Board has jurisdiction
     over an IRA appeal if the appellant exhausts his administrative remedies before
     OSC and makes nonfrivolous allegations that: (1) he made a disclosure described
     under 5 U.S.C. § 2302(b)(8), or engaged in protected activity described
     under 5 U.S.C. § 2302(b)(9)(A)(i), (B), (C), or (D); and (2) the disclosure or
     protected activity was a contributing factor in the agency’s decision to take or fail

     4
       The administrative judge rejected a third IRA appeal that the appellant attempted to
     file, which identified the President of the United States as the responding agency. ID
     at 1-2 n.1. On review, it is unclear whether the appellant disagrees with the
     administrative judge’s adjudication of this claim. See Petition for Review (PFR) File,
     Tab 1 at 13. We discern no basis for disturbing the administrative judge’s finding that
     the President of the United States is not an “agency” as defined by the Whistleblower
     Protection Enhancement Act of 2012 (WPEA) and, therefore, the Board lacks
     jurisdiction over an IRA appeal against him. See 5 U.S.C. § 2302(a)(2)(C) (defining the
     term “agency” for WPEA purposes to include an executive agency); see also 5 U.S.C.
     § 105 (defining “Executive agency”); Hartman v. Merit Systems Protection Board,
     77 F.3d 1378, 1381 (Fed. Cir. 1996) (the Board lacked jurisdiction over an IRA appeal
     against a federal court because it was not an “agency” as defined by the Whistleblower
     Protection Act (WPA)).
     5
       The appellant argues that the agency’s response also constitutes a cross petition for
     review, because the agency raised arguments regarding jurisdictional issues that were
     not addressed in the initial decision. See PFR File, Tab 5 at 4-5, Tab 4 at 6-7; see also
     ID. We disagree. See 5 C.F.R. § 1201.114(a)(1), (2) (defining a cross petition for
     review as a pleading in which a party contends that an initial decision was incorrectly
     decided in whole or in part).
                                                                                     4

     to take a personnel action as defined by 5 U.S.C. § 2302(a).             5 U.S.C.
     §§ 1214(a)(3), 1221(e)(1); Yunus v. Department of Veterans Affairs, 242 F.3d
1367, 1371 (Fed. Cir. 2001).
     The appellant failed to exhaust his administrative remedies regarding his alleged
     protected disclosures of violations of law by the Office of Special Counsel.
¶6        The appellant alleges, and the agency does not dispute, that he exhausted
     his OSC remedy. See 5 U.S.C. § 1214(a)(3)(B); see also 5 C.F.R. § 1209.5(a)(2);
     IAF-I, Tab 1 at 5; IAF-II, Tab 1 at 11; IAF-I, Tab 4 at 9-11; IAF-II, Tab 8
     at 9-10. We find, however, that the appellant failed to exhaust his administrative
     remedies regarding his alleged protected disclosures of violations of law by OSC.
     To satisfy the exhaustion requirement in an IRA appeal, the inquiry is whether the
     appellant has “articulate[d] with reasonable clarity and precision [before OSC]
     the basis for his request for corrective action.”      Ellison v. Merit Systems
     Protection Board, 7 F.3d 1031, 1037 (Fed. Cir. 1993). In determining whether a
     claim was exhausted, we look to the statements an employee made in connection
     with his OSC complaint, not his later characterization of those statements. Id.
     at 1036.   In his pleadings in his Board appeal, and on review, the appellant
     provides some specifics of the alleged violations of law by OSC. See PFR File,
     Tab 1 at 5-6 n.2; IAF-II, Tab 11 at 7-11. However, in his OSC complaints, he
     merely listed laws that he alleged that OSC had violated, with no substantive
     description of the alleged violations or when or how they occurred. IAF-I, Tab 1
     at 14; IAF-II, Tab 1 at 20.    Accordingly, we find that the appellant failed to
     establish that he had exhausted his administrative remedies before OSC regarding
     the more specific disclosures claimed in this appeal.      See, e.g., Rzucidlo v.
     Department of the Army, 101 M.S.P.R. 616, ¶ 13 (2006) (to satisfy the
     jurisdictional requirements of an IRA appeal, a protected disclosure must be
     specific and detailed, not vague allegations of wrongdoing regarding broad or
     imprecise matters). Concerning the appellant’s remaining alleged protected
                                                                                       5

     disclosures, we find that the Board lacks jurisdiction on other grounds, and thus
     we find it unnecessary to make a determination regarding exhaustion.
     The administrative judge erred in finding that the appellant failed to
     nonfrivolously allege that he suffered a personnel action.
¶7         On review, the appellant alleges that the administrative judge failed to
     address as a personnel action the chilling effect of the agency’s refusal to resolve
     his complaints regarding OSC and the Board. PFR File, Tab 5 at 5. We disagree
     that the administrative judge did not address this claim. ID at 4. Nonetheless, we
     find that the appellant made a nonfrivolous allegation that he suffered a personnel
     action.
¶8         “Personnel actions,” for purposes of the WPEA, include in pertinent part,
     any significant change in duties, responsibilities, or working conditions.
     See 5 U.S.C. § 2302(a)(2)(A)(xii); see also ID at 3-4. The appellant alleges on
     review, as he did below, that the following actions constituted “personnel
     actions”:   (1) the Secretary of Energy’s refusal to direct the Office of Legal
     Counsel (OLC) of the Department of Justice to resolve his whistleblower
     disclosures against OSC and the Board; and (2) a December 2, 2013 email from
     his supervisor, which stated that the appellant’s concerns regarding OSC and the
     Board were policy disagreements and his supervisor considered the matter closed.
     PFR File, Tab 1 at 8, 12-13, Tab 5 at 5; IAF-I, Tab 1 at 4-5, Tab 16 at 5; IAF-II,
     Tab 1 at 4-5, 10-11, 20-22, Tab 11 at 12. As to the first alleged personnel action,
     we agree with the administrative judge that the Secretary of Energy’s response to
     the appellant’s concerns regarding OSC and the Board lacks the type of practical
     consequences that characterize personnel actions under the WPA. See King v.
     Department of Health & Human Services, 133 F.3d 1450, 1452-53 (Fed. Cir.
     1998) (an action must have practical consequences for an employee to constitute a
     “personnel action” under 5 U.S.C. § 2302(a)(2)(A)). Likewise, we find that the
     appellant’s generalized assertion on review that the agency’s actions had a
     “chilling effect” is too vague to constitute a nonfrivolous allegation that the
                                                                                         6

      agency took a personnel action against him. See PFR File, Tab 1 at 12; see also
      Shivaee v. Department of the Navy, 74 M.S.P.R. 383, 388 (1997) (personnel
      actions include harassment or discrimination that could have a chilling effect on
      whistleblowing);    Zimmerman       v.    Department    of    Housing    &    Urban
      Development, 61 M.S.P.R. 75, 80 (1994) (allegations of “continuing reprisal” and
      “threats” were too vague to constitute personnel actions); Godfrey v. Department
      of the Air Force, 45 M.S.P.R. 298, 303 (1990) (jurisdiction over an IRA appeal
      requires more than generalized assertions and fears unsupported by reference to
      any specific matter).
¶9         However, the administrative judge did not address whether the appellant
      met his jurisdictional burden regarding the second alleged personnel action. See
      ID. The December 2, 2013 email is part of an email string, which included a
      November 20, 2013 email from the supervisor, instructing the appellant to refrain
      from requesting in his official capacity that other agency employees contact the
      media regarding the agency’s alleged failure to resolve the appellant’s concerns.
      IAF-II, Tab 1 at 24. The supervisor stated, “I believe that such actions constitute
      misconduct and will be subject to disciplinary action.”           Id.   A threat of
      disciplinary action may be a personnel action under the WPEA. See 5 U.S.C.
      § 2302(a)(2)(A)(iii),   (b)(8);   see    also   Campo    v.   Department     of   the
      Army, 93 M.S.P.R. 1, ¶¶ 6-8 (2002) (finding that a memorandum of warning
      threatening an appellant with disciplinary action was a personnel action under the
      WPA).
      The appellant failed to allege that he had a reasonable belief that his disclosure of
      agency inaction was protected.
¶10        Although the appellant nonfrivolously alleged that he suffered a personnel
      action, we find that he failed to raise a nonfrivolous allegation that a protected
      disclosure was a contributing factor in his supervisor’s threat of discipline.
      Specifically, the appellant, an experienced litigant in filing whistleblower claims,
      failed to raise a nonfrivolous allegation that he reasonably believed that the
                                                                                               7

      Secretary of Energy’s purported failure to seek resolution with OLC of his
      concerns regarding the Board and OSC constituted a violation of law, rule, or
      regulation, gross mismanagement, gross waste of funds, an abuse of authority, or
      a substantial and specific danger to public health or safety under 5 U.S.C.
      § 2302(b)(8). 6   See IAF-I, Tab 1 at 4; IAF-II, Tab 11 at 12, 23-24; Haley v.
      Department of the Treasury, 977 F.2d 553, 557 (Fed. Cir. 1992) (considering an
      appellant’s experience in determining whether he reasonably believed that he
      disclosed a violation of law, rule, or regulation).
¶11         Although the appellant argues that the agency violated 5 U.S.C. § 2302(c),
      which provides that agency heads are responsible for preventing prohibited
      personnel practices, he has identified nothing in that statutory provision that
      could reasonably be construed as mandating that the Secretary of Energy take the
      specific actions that the appellant desires. IAF-II, Tab 11 at 12. We also do not
      agree with the appellant that 28 U.S.C. § 512, which enables the head of an
      executive department to obtain legal opinions from the Attorney General on “law
      arising in the administration of his department,” gives an agency the authority to


      6
        The appellant appears to suggest that he disclosed a danger to public safety. PFR File,
      Tab 1 at 5 (indicating that the appellant is a professional engineer with oversight for
      nuclear safety); IAF-II, Tab 1 at 25 (alleging that because of alleged violations of law
      by OSC and the Board, “America is now at an unnecessarily increased risk of nuclear
      terrorist attack or other catastrophe”). We find any alleged harm only would occur
      under highly speculative conditions, and therefore the disclosure of its possibility is not
      protected. See Chambers v. Department of the Interior, 515 F.3d 1362, 1369 (Fed. Cir.
      2008).
      To the extent that the appellant is alleging that the agency retaliated against him
      because he disclosed that the Board violated the law by not conducting “special studies”
      pursuant to 5 U.S.C. § 1204(a)(3), the Board members must recuse themselves from
      considering this possible allegation. Carson v. Merit Systems Protection Board, MSPB
      Docket No. AT-1221-14-0637-W-1, Initial Decision at 2, 5-7 (Nov. 6, 2014) (reflecting
      that an administrative law judge previously dismissed this claim for lack of
      jurisdiction); Carson v. Merit Systems Protection Board, MSPB Docket No. AT-1221-
      14-0637-W-1, Order (Dec. 23, 2014) (the Board’s recusal from this issue in a prior
      appeal); see 5 C.F.R. § 1200.3(b); see also PFR File, Tab 1 at 5-11; IAF-I, Tab 1 at 13,
      Tab 11 at 4-5 n.1, 26-28, 32; IAF-II, Tab 1 at 10.
                                                                                       8

      request or obtain such guidance regarding another agency’s conduct. See IAF-II,
      Tab 11 at 12; see also 5 U.S.C. § 2302(a)(2)(D) (excluding “communications
      concerning policy decisions that lawfully exercise discretionary authority” from
      the definition of a protected disclosure under the WPEA).
¶12         Accordingly, we MODIFY the initial decision to find that, although the
      appellant nonfrivolously alleged that he suffered a personnel action, he did not
      make a nonfrivolous allegation of a protected disclosure leading to the agency’s
      threat of discipline.
      The appellant failed to establish that the administrative judge committed an
      adjudicatory error that affected his substantive rights.
¶13         On review, the appellant alleges that the administrative judge erred in
      failing to rule on several of his motions filed below. PFR File, Tab 1 at 12. We
      agree that the administrative judge erred in failing to rule upon the appellant’s
      motions. See, e.g., Sommers v. Department of Agriculture, 62 M.S.P.R. 519, 523
      (1994) (an administrative judge erred in failing to rule upon a motion to compel
      discovery). However, the appellant has failed to demonstrate that these errors
      affected his substantive rights, and accordingly, they do not establish a basis for
      granting   his   petition   for   review.   See   Karapinka   v.   Department    of
      Energy, 6 M.S.P.R. 124, 127 (1981) (an administrative judge’s procedural error is
      of no legal consequence unless it is shown to have adversely affected a party’s
      substantive rights).
¶14         For example, although the administrative judge did not rule on the
      appellant’s motion to depose his coworkers, the information sought would not
      have established that the agency engaged in a personnel action. See PFR File,
      Tab 1 at 12; IAF-II, Tab 13; see also Stoyanov v. Department of the
      Navy, 474 F.3d 1377, 1380-81 (Fed. Cir. 2007) (finding that the alleged personnel
      action either must be taken or proposed to be taken against the person bringing
      the IRA appeal). Similarly, although the administrative judge did not rule on the
      appellant’s motion for sanctions, we find that he has failed to demonstrate that
                                                                                               9

      sanctions against agency counsel were warranted, 7 or that the imposition of
      sanctions would have established jurisdiction over his appeals. See PFR File,
      Tab 1     at   12;   IAF-II,   Tab     10;   see   also   Mitchell   v.   Department    of
      Defense, 46 M.S.P.R. 154, 161 (1990) (declining to find that the failure to rule on
      a motion for sanctions was reversible error absent a showing of prejudice).
      Finally, although the administrative judge did not rule on certain motions
      requesting that he withdraw from adjudicating the appeals, he already had denied
      a prior motion requesting withdrawal, which presented the exact same arguments
      contained in the subsequent motions. 8 PFR File, Tab 1 at 12; IAF-I, Tab 5, Tab
      15 at 3; Tab 16 at 4-5; IAF-II, Tab 5.
      The appellant has not shown that the new evidence he submits and desires to
      submit on review is material.
¶15           The appellant submits on review two documents that he contends constitute
      new and material evidence:           (1) an October 30, 2014 letter from an attorney
      regarding the appellant’s Professional Engineer license; 9 and (2) a December 10,
      2014 letter from the appellant to the U.S. Senate Select Committee on

      7
        We also DENY the appellant’s motion to sanction the agency for allegedly
      mischaracterizing a published Board decision in its response to his petition for review.
      See PFR File, Tab 5 at 5-6.
      8
        To the extent that the appellant intends to challenge the denial of his first motion
      requesting that the administrative judge withdraw from the appeals, we find that the
      appellant failed to demonstrate that the administrative judge abused his discretion. See
      Shoaf v. Department of Agriculture, 97 M.S.P.R. 68, ¶ 10 (2004) (analyzing an
      administrative judge’s denial of a motion for recusal under an abuse of discretion
      standard), aff’d, 158 F. App’x 267 (Fed. Cir. 2005). The appellant argued that the
      administrative judge should have withdrawn because he could not have objectively
      evaluated whether the appellant made protected disclosures regarding violations of law
      by the Board. See IAF-I, Tab 5 at 5; IAF-II, Tab 5 at 4-5. However, the administrative
      judge did not decide this issue, but instead, dismissed the appeal for lack of jurisdiction
      on the ground that the appellant failed to raise a nonfrivolous allegation that the agency
      took or failed to take a personnel action. See ID.
      9
        This letter is part of the record below, and therefore, it is not new evidence. See
      IAF-II, Tab 11 at 23-25; see also Meier v. Department of the Interior, 3 M.S.P.R. 247,
      256 (1980) (evidence that is already a part of the record is not new).
                                                                                     10

      Intelligence, discussing his concerns regarding alleged violations of law by OSC
      and the Board. PFR File, Tab 1 at 12-13, 15-26. In addition, after the record
      closed on review, the appellant filed two motions seeking leave to submit
      additional evidence in support of his appeal, including: (1) a January 22, 2015
      notice of proposed rulemaking regarding a proposal to amend OSC’s regulations;
      (2) what he characterizes as a “whistleblower disclosure” regarding the notice of
      proposed rulemaking; (3) a letter from OSC in response to the “whistleblower
      disclosure”; (4) a letter that the appellant submitted to the Tennessee Board of
      Architectural and Engineering Examiners concerning a professional misconduct
      complaint; and (5) a November 25, 2014 email, in which he alleges the agency
      threatened him with disciplinary action in retaliation for obtaining statements
      from his colleagues in support of his IRA appeals. PFR File, Tab 6 at 4-5, Tab 8
      at 4-5.
¶16         The Board generally will not consider evidence submitted for the first time
      on review absent a showing that:       (1) the documents and the information
      contained in the documents were unavailable before the record closed despite due
      diligence; and (2) the evidence is of sufficient weight to warrant an outcome
      different from that of the initial decision. 5 C.F.R. § 1201.115(d); see Carson v.
      Department of Energy, 109 M.S.P.R. 213, ¶ 21 (2008), aff’d, 357 F. App’x 293
      (Fed. Cir. 2009). The appellant has failed to demonstrate that the evidence at
      issue would establish Board jurisdiction over his IRA appeals, and consequently,
      the evidence is not material to the outcome of his case. See Russo v. Veterans
      Administration, 3 M.S.P.R. 345, 349 (1980) (the Board will not grant a petition
      for review based on new evidence absent a showing that it is of sufficient weight
      to warrant an outcome different from that of the initial decision). Accordingly,
      we will not consider this new evidence, and we DENY the appellant’s motions for
      leave to file additional evidence. See 5 C.F.R. § 1201.114(a)(5) (providing that
      nonstandard pleadings are only accepted on review based on a showing of the
      nature and need for the pleading).
                                                                                   11

                  NOTICE TO THE APPELLANT REGARDING
                     YOUR FURTHER REVIEW RIGHTS
        The initial decision, as supplemented by this Final Order, constitutes the
Board’s final decision in this matter. 5 C.F.R. § 1201.113. You have the right to
request the United States Court of Appeals for the Federal Circuit to review this
final decision.
        The court must receive your request for review no later than 60 calendar
days after the date of this order. See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff. Dec.
27, 2012). If you choose to file, be very careful to file on time. The court has
held that normally it does not have the authority to waive this statutory deadline
and that filings that do not comply with the deadline must be dismissed. See
Pinat v. Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
        If you want to request review of the Board’s decision concerning your
claims    of   prohibited   personnel   practices   under   5   U.S.C.   § 2302(b)(8),
(b)(9)(A)(i), (b)(9)(B), (b)(9)(C), or (b)(9)(D), but you do not want to challenge
the Board’s disposition of any other claims of prohibited personnel practices, you
may request review of this final decision by the United States Court of Appeals
for the Federal Circuit or any court of appeals of competent jurisdiction. The
court of appeals must receive your petition for review within 60 days after the
date of this order. See 5 U.S.C. § 7703(b)(1)(B) (as rev. eff. Dec. 27, 2012). If
you choose to file, be very careful to file on time. You may choose to request
review of the Board’s decision in the United States Court of Appeals for the
Federal Circuit or any other court of appeals of competent jurisdiction, but not
both.    Once you choose to seek review in one court of appeals, you may be
precluded from seeking review in any other court.
        If you need further information about your right to appeal this decision to
court, you should refer to the federal law that gives you this right. It is found in
Title 5 of the United States Code, section 7703 (5 U.S.C. § 7703) (as rev. eff.
Dec. 27, 2012). You may read this law as well as other sections of the United
                                                                                 12

States   Code,     at   our     website,   http://www.mspb.gov/appeals/uscode.htm.
Additional information about the United States Court of Appeals for the Federal
Circuit is available at the court's website, www.cafc.uscourts.gov. Of particular
relevance is the court's "Guide for Pro Se Petitioners and Appellants," which is
contained within the court's Rules of Practice, and Forms 5, 6, and 11.
Additional information about other courts of appeals can be found at their
respective          websites,          which          can        be        accessed
through http://www.uscourts.gov/Court_Locator/CourtWebsites.aspx.
     If you are interested in securing pro bono representation for an appeal to the
United States Court of Appeals for the Federal Circuit, you may visit our website
at   http://www.mspb.gov/probono for           information   regarding   pro   bono
representation for Merit Systems Protection Board appellants before the Federal
Circuit. The Merit Systems Protection Board neither endorses the services
provided by any attorney nor warrants that any attorney will accept representation
in a given case.




FOR THE BOARD:                              ______________________________
                                            William D. Spencer
                                            Clerk of the Board
Washington, D.C.